  Case 18-16485         Doc 61     Filed 11/02/18 Entered 11/02/18 11:40:33              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-16485
         MARQUITA M PALMER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/08/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/21/2018.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 5.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-16485        Doc 61        Filed 11/02/18 Entered 11/02/18 11:40:33                  Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                     $50.00
       Less amount refunded to debtor                               $47.60

NET RECEIPTS:                                                                                          $2.40


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                   $0.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                         $2.40
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                      $2.40

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim         Claim       Principal       Int.
Name                                  Class   Scheduled      Asserted      Allowed        Paid          Paid
AARP UNITED HEALTH PLANS OF ILL   Unsecured           1.00           NA           NA            0.00        0.00
AMERICAN GENERAL FINANCE          Unsecured           1.00           NA           NA            0.00        0.00
ANGELO DUNBAR                     Unsecured           1.00           NA           NA            0.00        0.00
ASSOCIATED RECOVERY SYSTEMS       Unsecured           1.00           NA           NA            0.00        0.00
AVALON DENTAL CLINIC              Unsecured           1.00           NA           NA            0.00        0.00
CHICAGO PUBLIC LIBRARY            Unsecured           1.00           NA           NA            0.00        0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured              NA       3,196.73     3,196.73           0.00        0.00
COMMONWEALTH EDISON               Unsecured           1.00           NA           NA            0.00        0.00
COOK COUNTY TREASURER             Unsecured     22,894.09            NA           NA            0.00        0.00
COOK COUNTY TREASURER             Unsecured           1.00           NA           NA            0.00        0.00
COOK COUNTY TREASURER             Secured              NA       1,191.31     1,191.31           0.00        0.00
CURRENCY EXCHANGE                 Unsecured           1.00           NA           NA            0.00        0.00
DAVID JONES                       Unsecured           1.00           NA           NA            0.00        0.00
DISCOUNT MEATS & PRODUCE          Unsecured           1.00           NA           NA            0.00        0.00
DONNA BARBEREE PERRY MD           Unsecured           1.00           NA           NA            0.00        0.00
ENGLEWOOD HEALTH CLINIC           Unsecured           1.00           NA           NA            0.00        0.00
FEDERAL STUDENT AID               Unsecured           1.00           NA           NA            0.00        0.00
GUITAR CENTER                     Unsecured           1.00           NA           NA            0.00        0.00
HFC FUNDING                       Unsecured           1.00           NA           NA            0.00        0.00
HOME DEPOT                        Unsecured           1.00           NA           NA            0.00        0.00
MARATHON GAS STATION              Unsecured           1.00           NA           NA            0.00        0.00
MARATHON GAS STATION              Unsecured           1.00           NA           NA            0.00        0.00
MEDICARE                          Unsecured           1.00           NA           NA            0.00        0.00
MEVIN HARTHORN                    Unsecured           1.00           NA           NA            0.00        0.00
MIDLAND CREDIT MANAGEMENT         Unsecured           1.00           NA           NA            0.00        0.00
OLIVE COSEY                       Unsecured           1.00           NA           NA            0.00        0.00
PARIS CLEANERS                    Unsecured           1.00           NA           NA            0.00        0.00
PAYDAY LOAN STORE                 Unsecured           1.00           NA           NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured           1.00      8,949.81     8,949.81           0.00        0.00
REEDER HEATING & COOLING          Unsecured           1.00           NA           NA            0.00        0.00
RESURGENT CAPITAL SERV            Unsecured      4,805.53            NA           NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-16485       Doc 61       Filed 11/02/18 Entered 11/02/18 11:40:33                     Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim           Claim        Claim         Principal       Int.
Name                               Class    Scheduled        Asserted     Allowed          Paid          Paid
SHORE BANK/URBAN TRUST BANK     Unsecured           1.00             NA             NA           0.00        0.00
SPRINGLEAF FINANCIAL SERVICES   Unsecured           1.00             NA             NA           0.00        0.00
STATE FARM                      Unsecured           1.00             NA             NA           0.00        0.00
TRUSTEE US BANKRUPTCY COURT     Unsecured           1.00             NA             NA           0.00        0.00
ZEE DOLLAR & FOOD               Unsecured           1.00             NA             NA           0.00        0.00
ZEE DOLLAR & FOOD               Unsecured         100.00             NA             NA           0.00        0.00
ZELMA HODGE                     Unsecured           1.00             NA             NA           0.00        0.00
ZONE CYCLE STORE                Unsecured           1.00             NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim           Principal                 Interest
                                                            Allowed               Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                         $0.00                 $0.00               $0.00
      Mortgage Arrearage                                       $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                  $0.00                 $0.00               $0.00
      All Other Secured                                    $4,388.04                 $0.00               $0.00
TOTAL SECURED:                                             $4,388.04                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00                 $0.00               $0.00
       Domestic Support Ongoing                                $0.00                 $0.00               $0.00
       All Other Priority                                      $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                                $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                                $8,949.81                 $0.00               $0.00


Disbursements:

       Expenses of Administration                                    $2.40
       Disbursements to Creditors                                    $0.00

TOTAL DISBURSEMENTS :                                                                                   $2.40




UST Form 101-13-FR-S (09/01/2009)
  Case 18-16485         Doc 61      Filed 11/02/18 Entered 11/02/18 11:40:33                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
